Per Curiam.
The principle of this case is the same as the principle of Fetterman v. Murphy, which, except that the imaginary lien of a judgment against an executor or administrator was attempted to be put on a footing with the lien of a judgment against a debtor himself, was there sufficiently stated. No statute limits the lien of a judgment in favour of the heirs of the debtor; nor is there reason or necessity for it. After a reasonable time for the presentment of demands, it is proper to secure the heirs from secret debts, that they may improve their estates without risking the expenditure; but the propriety of it vanishes before a debt of record, and the plaintiff, here, was clearly entitled to execution of the land.
Judgment affirmed.